Citation Nr: 0504850	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-32 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has met the basic eligibility 
requirements for Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The appellant's spouse had no recognized service with the 
Philippine  Commonwealth Army or recognized guerillas in the 
service of the United States Armed Forces.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision of the 
VA Regional Office (RO) in Manila, the Republic of 
Philippines, which denied the appellant's claim for VA death 
benefits.


FINDING OF FACT

The appellant's spouse does not have verified active military 
service with the U. S. Armed Forces.


CONCLUSION OF LAW

The appellant is not eligible for VA death benefits.  
38 U.S.C.A. §§ 101, 107, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.40, 3.159 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. § 
3.40.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding VA disability benefits.  
38 U.S.C.A. § 107(a).

Findings by the United States service department verifying a 
person's service "are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces." Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

In November 2002, the RO requested the National Personnel 
Records Center (NPRC) to verify the spouse's dates of active 
service with the U. S. Armed Forces.  The NPRC responded in 
December 2002 with the following comments:

Subject has no service as a member of the 
Philippine Commonwealth Army, including 
the recognized guerrillas, in the service 
of the United States Armed Forces.

Certain documents concerning the appellant's spouse's service 
had been submitted, including a Certificate of Honorable 
Discharge of the Commonwealth of the Philippines, Philippine 
Army, dated in March 1946; an Affidavit for Philippine Army 
Personnel dated in December 1973; a Marriage Contract dated 
in September 1943; and a Certificate of Death dated in 
November 1991.  

Pursuant to additional documents submitted by the appellant, 
in June 2003, the RO again requested the NPRC to verify the 
spouse's dates of active service with the U. S. Armed Forces.  
The additional evidence included a Certificate of Honorable 
Discharge from the Construction Corps of the Philippines 
dated in March 1946; and two Certificates of Live Birth of 
the appellant's children.  The NPRC responded in August 2003 
with the following comments: 

Evidence submitted is insufficient to 
warrant a change in the prior negative 
certification dated 12/20/02.

In June 2004, the appellant submitted directly to the Board 
additional evidence which included an Application for Federal 
Employment dated in July 1965; an Affidavit from a commander 
of the Blue Eagle Forces dated in August 1946; a Report of 
Physical Examination dated in March 1946; a Certificate of 
Retirement as a civilian employee of the U.S. Department of 
the Navy dated in September 1982; a Presidential Citation 
from the Public Works Center of the U.S. Department of the 
Navy dated in June 1972; and a Meritorious Unit Commendation 
from the Chief of Naval Operations of the U.S. Navy.  
Although these additional documents have not been initially 
reviewed by the RO, they provide no additional vital 
identifying information of the appellant's spouse that is 
different from that already submitted to the NPRC for 
verification.  Accordingly, remand is not required.

Unfortunately, VA is bound by the determination of the 
service department, in this case communicated by the NPRC.  
As this office has not verified the spouse's active military 
service with the U. S. Armed Forces, the appellant is 
ineligible for VA death benefits.  Therefore, her appeal must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-04.  In this case, undisputed facts about the 
nature of the appellant's spouse's service render the 
appellant ineligible for VA death benefits.  Accordingly, 
VA's duty to notify and assist does not extend to this claim.


ORDER

Basic eligibility requirements for VA death benefits having 
not been met, the claim is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


